DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (U.S. PGPub No. 2013/0215507) in view of Oowada (U.S. PGPub No. 2020/0371277). 
Regarding claim 1, Sasaki teaches a polarizing plate (Fig 1, 1; para 0029 line 1) having a wire grid structure (Fig 1; para 0029 lines 3-4), the polarizing plate comprising: a transparent substrate (2), and a plurality of protrusions (3) which extend in a first direction (the y direction) on a protrusion side of the transparent substrate and are periodically spaced apart from each other at a pitch that is shorter than a wavelength of a light in a use band (para 0029 lines 3-6), wherein each of the protrusions has a base shape portion (3a) which is formed having a width across a cross-section orthogonal to the first direction that narrows toward a tip (3b; the tip portion), and a protruding portion (5) which protrudes from the base shape portion and absorbs light having a wavelength in the use band (para 0029 lines 7-13).
However, Sasaki fails to teach wherein a surface of the polarizing plate on the protrusion side is coated with an organic water-repellent film.
Oowada teaches a polarizing plate having protrusions (Fig 1, 17 and 18) coated with a protective dielectric film (20), wherein the protective dielectric film is coated with an organic water-repellent film (para 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate of Sasaki to include the organic water-repellent film suggested by Oowada in order to reduce damage to the polarizing plate caused by exposure to water or water vapor in the environment (see para 0068).
Regarding claim 2, Sasaki and Oowada teaches all of the elements of the claimed invention as stated above.
 Sasaki further teaches wherein the base shape portion has a substantially triangular shape in the cross-section orthogonal to the first direction (Fig 1, 3a, 3b).
Regarding claims 3 and 4, Sasaki and Oowada teaches all of the elements of the claimed invention as stated above.
Specifically, although Sasaki in combination with Oowada does not teach the protrusion height and width parameters claimed, the height and width parameters of the protrusions of a polarizing plate are result effective parameters that are determined based on the wavelengths of light to be polarized by the polarization plate. Specifically, if the height and width parameters of the protrusions are either too large or too small, the polarizing plate will not polarize light as intended. Futhermore, there is a reasonable expectation of success for one of ordinary skill in the art to select a height and width for the protrusions of the polarizing plate to achieve an optimum polarization for wavelengths desired to be polarized. Therefore, absent any showing of criticality, it would have been obvious for one of ordinary skill in the art through routine optimization to arrive at the claimed values to achieve the desired polarization performance.
Regarding claim 8, Sasaki and Oowada teaches all of the elements of the claimed invention as stated above.
 Sasaki further teaches wherein the protruding portion (Fig 1, 5) is formed from a material selected from the group consisting of metals, alloys and semiconductors that absorbs light having a wavelength in the use band (para 0035-0038).
Regarding claim 9, Sasaki and Oowada teaches all of the elements of the claimed invention as stated above.
 Sasaki further teaches wherein a surface of the polarizing plate on the protrusion side is coated with a protective film made of a dielectric material (Fig 1, 4; para 0033-0034).
Regarding claim 11, Sasaki and Oowada teaches all of the elements of the claimed invention as stated above.
 Sasaki further teaches an optical apparatus (para 0004 lines 1-4).

Allowable Subject Matter
Claims 5-7 and 12-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 recites a polarizing element having a wire grid structure, the polarizing element comprising: a transparent substrate, and a plurality of protrusions which extend in a first direction on a protrusion side of the transparent substrate and are periodically spaced apart from each other at a pitch that is shorter than a wavelength of a light in a use band, wherein each of the protrusions has a base shape portion which is formed having a width across a cross-section orthogonal to the first direction that narrows toward a tip, and a protruding portion which protrudes from the base shape portion and absorbs light having a wavelength in the use band, wherein the transparent substrate is a laminated structure of a first substrate formed from a first material and a second substrate formed from a second material, within the laminated structure, the first substrate is disposed on the protrusion side, and the first material is the same as a material of the base shape portion. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 5, Sasaki et al (U.S. PGPub No. 2013/0215507) teaches a polarizing plate (Fig 1, 1; para 0029 line 1) having a wire grid structure (Fig 1; para 0029 lines 3-4), the polarizing plate comprising: a transparent substrate (2), and a plurality of protrusions (3) which extend in a first direction (the y direction) on a protrusion side of the transparent substrate and are periodically spaced apart from each other at a pitch that is shorter than a wavelength of a light in a use band (para 0029 lines 3-6), wherein each of the protrusions has a base shape portion (3a) which is formed having a width across a cross-section orthogonal to the first direction that narrows toward a tip (3b; the tip portion), and a protruding portion (5) which protrudes from the base shape portion and absorbs light having a wavelength in the use band (para 0029 lines 7-13).
However, neither Sasaki, nor Oowada, teach or suggest, the specific limitations of “a first substrate formed from a first material and a second substrate formed from a second material, and the first material is the same as a material of the base shape portion” nor would it have been obvious to do so in combination.
Claims 6-7 and 12-17 are also allowable for depending on claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        5/7/2022